—Appeal from order, Family Court, Bronx County (Stewart Weinstein, J.), entered on or about August 15, 1995, which denied appellant’s motion to vacate an order, entered on or about July 24, 1995 on her default, extending the placement of appellant’s child with the Commissioner of Social Services for a period of 12 months, effective April 6, 1995, unanimously dismissed as moot, without costs.
The order extending the placement of appellant mother’s child with the Commissioner of Social Services, which appellant seeks to vacate on this appeal, expired by its terms on April 6, 1996 and was superseded by an order, entered April 15, 1996, awarding custody of the child to his maternal grandmother, with appellant’s consent, and discharging the child from foster care, rendering the appeal moot (see, Matter of F. Children, 199 AD2d 81; Matter of Tanya M., 207 AD2d 656). In any event, were we to address the merits, we would note appellant’s history of nonattendance at prior court proceedings, including sessions of both the fact-finding and dispositional hearings, and find that her nonappearance on the extension motion, which had been adjourned two months for a hearing at her request, was willful (Family Ct Act § 1042; see, Matter of Male J., 214 AD2d 417). Appellant offered no explanation why the unspecified documents she needed to collect for purposes of the hearing could not have been collected earlier than the morning of the hearing, or any proof of a subway delay that caused her to be late for the hearing. Concur—Sullivan, J. P., Rosenberger, Wallach, Nardelli and Williams, JJ.